Citation Nr: 9927590	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-03 909	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for seborrheic 
dermatitis of the scalp and feet, currently evaluated as 10 
percent disabling.  

2.  Evaluation of a service-connected post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956, and from November 1958 to June 1975.  

In part, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision of the Roanoke, Virginia RO, which denied a 
compensable evaluation for the veteran's service-connected 
seborrheic dermatitis of the scalp.  At that time, the RO 
also granted service connection for PTSD, and a 50 percent 
rating was assigned.  In January 1994, the veteran submitted 
a notice of disagreement with respect to the dermatitis 
rating, and in July 1994, a statement of the case was issued.  
A hearing was held in November 1994, the transcript of which 
has been construed as a substantive appeal of the dermatitis 
issue.

During the course of this appeal, in November 1995, the RO 
awarded a compensable (10 percent) rating for the veteran's 
service-connected skin disorder.  The disorder was re-
characterized to include dermatitis of both the scalp and 
feet.  The RO also adjudicated the question of entitlement to 
an increased rating for PTSD in November 1995.  By a VA Form 
9, submitted in December 1995, the veteran constructively 
submitted a notice of disagreement with the PTSD rating; a 
statement of the case was issued in March 1996; and the Board 
finds that a September 1996 report of contact constituted a 
timely filed substantive appeal of the PTSD rating.

Other issues have been raised, including entitlement to 
increased ratings for disabilities of the back and right 
shoulder, and residuals of injuries to the veteran's right 
ulna and right second metacarpal.  However, because the 
provisions of 38 C.F.R. § 20.200, which define what 
constitutes an appeal, have not been complied with, the only 
issues now before the Board are the two rating issues listed 
on the title page above.

In December 1997, the Board remanded the claims on appeal.  
(Consideration of the dermatitis issue is again deferred 
pending completion of the development sought in the remand 
below.)


FINDING OF FACT

The veteran's PTSD is manifested by daily sleep disturbance 
(sleeping for two hours at a time); nightmares, usually once 
a month or more; occasional flashbacks; a depressed and 
slightly anxious mood; and occasional startle reactions.  
PTSD symptoms result in no more than moderate impairment in 
social and occupational functioning.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 50 percent 
evaluation for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, as defined in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, generally the version most 
favorable to the claimant applies, unless otherwise provided.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991). The 
RO has considered the veteran's claim under both the former 
and the revised schedular criteria.  Accordingly, there is no 
due process bar to the Board doing likewise.  See Bernard v. 
Brown, 4 Vet .App. 384 (1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 50 percent evaluation was assigned where an 
ability to establish or maintain effective or favorable 
relationships with people was shown to be considerably 
impaired, by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.  Assignment of a 70 percent rating was warranted for a 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Id.  

Under the revised criteria, set forth at 38 C.F.R. § 4.130 
(1998), where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  38 C.F.R. § 4.130 (1998).  
Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

After a careful review of the relevant medical evidence in 
this case, and in light of the aforementioned rating 
criteria, the Board finds that the criteria are not met for 
more than a 50 percent evaluation under either the former or 
the revised Diagnostic Codes.  On VA examinations in 
September 1993, August 1995 and January 1999, consistent 
findings were noted on examination - findings which do not 
warrant a 70 percent evaluation under either the former 
criteria for severe social and industrial impairment, or the 
revised criteria.  

The veteran's employment history includes working for the 
United States Postal Service from 1977 to 1992, when he 
retired due to carpal tunnel syndrome.  The veteran complains 
primarily of sleeping difficulty, with tossing and turning 
most of the night on most nights, sleeping little more than a 
few hours at a time.  However, a VA examiner recommended that 
the veteran seek treatment for the control of this, but the 
veteran has, apparently, not availed himself of this.  No 
current ongoing treatment for PTSD is indicated.  See October 
6, 1998 VA Report of Contact regarding no private psychiatric 
treatment records to submit.  See also, November 1, 1994 VA 
Medical Certificate indicating VA follow-up treatment limited 
to non-PTSD disorder.  

At his VA examinations, the veteran reported concentration 
difficulties, with occasional nightmares of combat 
experiences, some flashbacks, and anxiety.  VA mental status 
examinations revealed that the veteran arrived promptly for 
each of the examinations, he appeared clean, in casual dress 
which was appropriately fitting.  The veteran was 
cooperative; there was no rambling or circumstantial speech, 
no loosening of associations, and no frequent downward gaze.  
While he reported recent suicidal thoughts when seen at the 
VA examination in September 1993, such thoughts were not 
evident thereafter, as noted by subsequently conducted VA 
examinations.  Additionally, in January 1999, he reported 
some occasional intrusive memories of his combat experiences, 
with occasional times of crying.  The veteran was alert and 
oriented in all spheres; his insight and judgment were 
intact, and he was able to manage his disability benefits in 
his own best interest.  While moderate impairment of memory 
and a severely depressed mood were noted on VA examination in 
September 1993, recent and remote memory were intact on later 
examinations, and his mood was later described as merely 
depressed in August 1995, and only slightly depressed in 
January 1999.  While greater impairment was shown on VA 
examination in September 1993 than on later VA examinations, 
the symptoms noted then--primarily suicidal thoughts, 
moderate impairment of memory, and severely depressed mood--
do not warrant an evaluation in excess of 50 percent.  Aside 
from the historical notation of a prior hospitalization in 
1986 for depression, the veteran denied any current hospital 
or out-patient treatment, VA or non-VA.  He has hobbies, 
fills his day with various activities, and enjoys supper at a 
friend's home, and the company of his wife of 30 years.  

The level of functioning demonstrated falls far short of the 
sort of severe and persistent psychiatric symptomatology 
which is contemplated by a 70 percent evaluation under the 
former criteria.  The relationships he has established and 
the absence of symptoms of a persistent and severe character 
lead to this conclusion.  Additionally, symptoms suggestive 
of a 70 percent evaluation under the revised criteria are not 
shown. The veteran has always denied audio-visual 
hallucinations; he has had no delusional thinking, and his 
speech has been coherent and regular in both speed and tone.  
Accordingly, a greater evaluation is not warranted.

All VA examiners have determined that his PTSD results in 
less than total social and industrial impairment.  As noted 
above, while the VA examination report of 1993 revealed a 
severely depressed mood with occasional periods of crying and 
moderately impaired memory, later VA examinations showed 
lesser symptomatology.  As indicated in the preceding 
paragraph, at the time of his VA examination in August 1995, 
the veteran's memory was found to be intact with only a 
depressed mood.  Significantly, in August 1995, the veteran 
was thought to be "handling things fairly well" despite the 
continued sleep difficulty and occasional crying spells noted 
on VA examination in January 1999.  In January 1999, the 
veteran also clarified that he had not been compelled to take 
action on his flashbacks, that he doesn't "go crazy," and 
that he got along fine with people, including his wife.  

The Board finds that, collectively, the evidence supports no 
more than a 50 percent evaluation under either the former or 
revised criteria.  While the veteran is shown to be 
moderately impaired due to symptoms of PTSD, this impairment 
is no more than that which is already contemplated by the 
current 50 percent evaluation, and does not more nearly 
approximate a 70 percent evaluation so as to warrant such a 
rating under 38 C.F.R. § 4.7.  In the absence of evidence of 
at least severe social and industrial impairment, or 
occupational and social impairment, with deficiencies in most 
areas, such as noted in § 4.130, the criteria for a higher 
evaluation under either the former or revised criteria are 
not met.  In short, the characteristics contemplated by the 
criteria for a higher rating are not those experienced by the 
veteran.  This is so under either set of criteria for the 
reasons set out above.

The Board also finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as warrant assignment of a rating higher than the 50 percent 
assigned herein on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that, as discussed above, there simply has been no 
showing that the veteran's PTSD has resulted in marked 
interference with his employment (beyond that contemplated in 
the assigned evaluation), or that it has necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered inapplicable the application of the 
regular schedular standards.  A VA examiner in January 1999 
determined that the symptoms of the veteran's service-
connected PTSD contributed no more than 40 percent to the 
veteran's occupational problems.  With this statement, and in 
the absence of evidence of frequent hospitalizations or 
marked interference with employment, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  The Board finds that there is a preponderance of the 
evidence against the claim for increase, as set forth above, 
and, therefore, reasonable doubt is not for application.  The 
veteran's service-connected PTSD is shown to result in a 
level of social and industrial impairment which warrants no 
more than a 50 percent evaluation, under either the former or 
revised rating criteria.  


ORDER

An increased rating for PTSD is denied.


REMAND

In a recent decision, the United States Court of Appeals for 
Veterans Claims (the Court) specifically mandated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

In the instant case on appeal, the Board issued a REMAND in 
December 1997, which included a request that the veteran be 
provided a full and complete VA skin examination, regarding 
his claim for an increased rating for service-connected 
seborrheic dermatitis of the scalp and feet.  The veteran's 
representative has argued that the VA examination and 
resulting report, even as amended, fall short of that which 
was requested by the Board.  The Board agrees.  While an 
examination was provided in February 1999, the RO recognized 
that the associated report was incomplete for lack of a 
statement as to whether the veteran's service-connected skin 
disability was disfiguring, so as to warrant an increased 
rating.  In April 1999, an "Addendum" to that report was 
obtained indicating that the veteran's skin disorder was not 
disfiguring.  However, this VA addendum was not prepared by 
the physician who examined the veteran in January 1999.  As 
no color photographs are of record, the Board agrees with the 
veteran's representative that the basis of the April 1999 VA 
addendum opinion is unclear.  Accordingly, the physician who 
conducted the January 1999 examination of the veteran should 
be asked to provide the necessary information regarding any 
disfigurement due to service-connected skin disability, if 
he/she is able to do so.  If not, then the veteran should be 
provided a new VA skin examination, to include a statement as 
to the necessary information, as well as unretouched color 
photographs of any and all service-connected skin disorders 
(scalp and feet) as well as any related or secondary skin 
disorders.   

When this case was remanded, the Board also requested that 
copies of certain records be obtained prior to any VA skin 
examination, including records of VA treatment of skin 
disorders from the Dallas, Texas VA facility, as well as a VA 
medical center in West Virginia.  In this regard, it is noted 
that, while the RO issued development letters in June 1996 
and January 1998, these letters failed to request the 
specific information identified by the Board in the December 
1997 remand.  See Board Remand, December 1997, page 6, 
paragraph number 1.  

Additional development and examination of the veteran is 
necessary to comply with controlling Court precedent, and 
pertinent regulations.  Throughout the appeal, the veteran 
has asserted that his service-connected seborrheic dermatitis 
of the scalp and feet has spread to other areas of the body, 
including the groin area and the toe nails.  It must be noted 
that the February 1976 rating decision which initially denied 
service connection for a skin disorder nevertheless 
recognized that the service medical records showed treatment 
in service for erythematous scaling plaques on the penis, 
scrotum and scalp.  (The claim of service connection was 
denied for lack of evidence of then-current skin disorders).  
Additionally, the March 1979 RO rating decision which 
established service connection for the veteran's then-
existing skin disorder, did so with specific recognition that 
the service medical records included complaints of a skin 
disorders of both the scalp and scrotum (service connection 
was limited to those areas then currently demonstrated on VA 
examination - service connection for a scalp disorder was 
granted (service connection for dermatophytosis of the feet 
and onychomycosis of the toe nails was denied).  

In light of the above, it is significant to note that the 
veteran is presently diagnosed with several skin disorders.  
On most recent VA examination in February 1999, diagnoses 
included seborrheic dermatitis of the face, scalp and neck, 
as well as tinea infection of the groin and feet bilaterally, 
with tinea cruris and tinea pedis.  Given the veteran's 
assertions and the RO's recognition as to findings contained 
in the service medical records, the Board is of the opinion 
that any addendum to the February 1999 skin VA examination 
report, or more recent VA examination in lieu thereof, should 
include a statement of the likely etiology of any and all 
skin pathology found either on VA examination in February 
1999, or on reexamination of the veteran in conjunction with 
the instant remand.  

As a final note, while 38 C.F.R. § 4.14 (1998) directs that 
the evaluation of the same disability under various diagnoses 
to be avoided, the Court has held that separate and distinct 
manifestations (or symptoms) of an injury or disease warrant 
separate disability ratings under § 4.14.  Esteban v. Brown, 
6 Vet.App. 259.  In conjunction with the RO's re-adjudication 
of the claim for an increased evaluation for service-
connected skin disorders, the RO should give consideration to 
the assignment of a separate disability evaluation for any 
disfigurement--separate from a rating based on any itching or 
other symptomatology.  The Board is of the opinion that, upon 
the completion of the above-requested development, 
consideration should be given to the Court's holding in 
Esteban, supra.  

In view of the above, this case is REMANDED for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all medical care 
providers who have recently treated him 
for skin disability.  After securing the 
necessary releases, the RO should obtain 
copies of these private treatment 
records.  

Regardless of whether the veteran 
responds to the above, the RO should, on 
its own initiative, request and obtain 
copies of any and all VA treatment 
records from the VA Medical Centers in 
Dallas, Texas, and in West Virginia.  

2.  Thereafter, the examiner who 
conducted the January 1999 VA skin 
examination should be asked to give an 
opinion as to the etiology of all skin 
pathology found on examination of the 
veteran.  Additionally, the examiner 
should be asked to state whether any 
service-related skin disorder was 
disfiguring.  Opinions that address the 
concerns set forth in the paragraphs 
below should also be set forth.

If the examiner is unable to recall the 
examination of the veteran, or otherwise 
is unable provide all of the necessary 
detailed information, then the veteran 
should be scheduled for a VA examination 
so as to ascertain the current severity 
of service-connected skin disability, 
including scars of the head, face and 
neck.  The claims folder should be made 
available to the examiner for use in the 
study of the case, as well as a copy of 
this remand, and all indicated testing or 
specialty examinations should be 
performed.  The examiner is to provide a 
definitive statement as to the location 
of all the areas of involvement regarding 
the veteran's service-connected skin 
disorder, including any scars or 
disfigurement, and if so, whether such 
scars are tender and painful or are 
otherwise symptomatic.  All symptoms 
should be described in detail.

Color photographs (unretouched) of any 
and all service-connected skin disorders 
and involved areas should be taken and 
included in the claims file.  

An additional opinion should be set forth 
as to whether the service-connected skin 
disability includes any deformity or 
constitutes an "exceptionally 
repugnant" deformity, or includes 
bleeding, or ulceration, or extensive 
exfoliation or crusting, or systemic or 
neurologic (nervous) manifestations, with 
a statement as to the level of impairment 
due to such disability, including the 
frequency and severity of any 
exacerbations.  The examiner is to set 
forth all findings and conclusions, along 
with rationale and support for the 
findings entered.  

3.  Thereafter, the RO should re-
adjudicate the claim for an increased 
rating for service-connected seborrheic 
dermatitis, with specific consideration 
given to 38 C.F.R. § 4.14 (1998) and 
Esteban v. Brown, 6 Vet.App. 259 (1994).  
If the benefit sought is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, with an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required on the veteran's part until further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






